Citation Nr: 1709305	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 10-31 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a psychiatric disorder.

2. Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2016 and January 2017, the Veteran was notified of the time and place of a Board hearing he had requested in connection with this appeal. See 38 C.F.R. § 20.704(b) (2016). He failed to report for the hearing, however, and no request for postponement was received. Accordingly, the Board will process the appeal as though the request for hearing had been withdrawn. 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. In a September 2005 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a psychiatric disorder. The Veteran did not appeal that decision.

2. Evidence received since the September 2005 decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a psychiatric disorder.

3. The Veteran does not have a currently diagnosed acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The September 2005 rating decision, which determined that entitlement to service connection for a psychiatric disorder was denied, became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2. Evidence received since the September 2005 rating decision in relation to the Veteran's claim for entitlement to service connection for a psychiatric disorder is new and material, and, therefore, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for establishing entitlement to service connection for a psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A (c)(2). All records pertaining to the condition at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained. Therefore, no additional development is warranted. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). The Veteran has been afforded an examination, and an etiological opinion has been obtained. As discussed below, the Board finds this examination to be adequate.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim. 38 U.S.C.A. § 5108. See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

The RO most recently denied a petition to reopen a previously denied claim of service connection for a psychiatric disorder in a September 2005 rating decision, on the basis that there was no evidence of a diagnosed psychiatric disability that began during service and persisted to the present. The Veteran did not file an appeal; thus, the rating decision is final. 38 U.S.C.A. § 7105. At the time of issuance of the September 2005 rating decision, there was no evidence to support the Veteran's contention that he experienced a diagnosable psychiatric disability. 

Evidence added to the record since the September 2005 denial consists, in relevant part, of records from the Veteran's ongoing treatment with VA providers. In particular, the record contains VA treatment records from 2008 to 2013 indicating that the Veteran had been diagnosed with a psychotic disorder. The Board finds that this evidence is new and material as it addresses a missing element of service connection, specifically the presence of a psychiatric disorder. Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Thus, the claim of service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108.

Service Connection

The Veteran asserts that service connection is warranted for a psychiatric disorder. He argues that he has constant recurring psychotic episodes, which began when he was in active military service. The Veteran further states he was honorably discharged from the military because of his psychiatric disorder, and that he controlled his disorder after service through self-medication with alcohol. See, e.g., Veteran's statement in support of claim received in May of 2005. Also, the Veteran contends that since his service treatment records are positive for a finding of "psychotic episode," service connection must be granted. See Appellant's brief dated in February of 2017.

In the September 2005 final and unappealed decision, the RO denied reopening the previously denied claim for service connection for a psychiatric disorder due to lack of evidence that the condition occurred in or was caused by military service, as well as no diagnosis for a psychosis within two years of discharge. See 38 U.S.C.A. § 7105 (c) (West 2014). 

In June 2008, the Veteran again filed to reopen his claim for a psychiatric disorder. In September of 2008, the RO determined that new and material evidence had not been presented to reopen a claim for service connection for a psychiatric disorder. The Veteran submitted a substantive appeal in August of 2010, and after a VA examination was conducted in October of 2016, a supplemental statement of the case (SSOC) was issued. Although the RO stated in that document that it was continuing the prior denial to reopen the Veteran's claim due to lack of new and material evidence, the Board finds that the RO in fact adjudicated the merits of the Veteran's claim for service connection for a psychiatric disorder in the October 2016 SSOC. Further, as per the above discussion, the Veteran's claim has been reopened herein. 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be granted for a psychosis when it is shown to have been manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). According to 38 C.F.R. § 3.384 (2016), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law. 38 C.F.R. §§ 3.303 (c), 4.9 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992). Given the foregoing, the terms "psychiatric disorder" and "psychosis" are not intended to include a personality disorder. 

Compensation is further not payable for a disability that, with limited exceptions not applicable here, is a result of the appellant's alcohol or drug abuse. See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1 (n), 3.301(c) (2016); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Review of the relevant evidence of record reflects that the Veteran's service treatment records do indicate psychotic symptoms during service and show that said symptoms resulted in the Veteran's discharge from service. However, these symptoms were found to have resulted from substance abuse, which the Veteran admittedly used prior to his in-service psychotic episodes. As such, the Veteran's medical discharge records reflect a diagnosis of an "acute psychotic episode," citing among other things the Veteran's own statements that a shipmate had given him drugs and that he had been fine prior to taking said drugs. See examination reports, dated in April of 1977 and June of 1977. However, no diagnosis of a psychotic disorder, or any other psychiatric disorder, is present in the Veteran's service treatment records.

As for the post-service medical evidence, the first evidence of psychotic symptoms appears in VA records dated in March of 2005, close to thirty years after separation from service. Although the Veteran has sought VA treatment since September of 2003, he was admitted primarily at that time for alcohol and drug abuse. The Veteran was noted, among other symptoms, to have been feeling as though he was "possessed by God," and reported having covered such feelings up with alcohol use. However, the evaluating psychiatrist noted the possibility that the Veteran's psychotic symptoms were being triggered by drug use, and could not make a definitive diagnosis. Indeed, the Veteran has had over thirty admissions, most for alcohol and substance abuse, according to VA records, since September 2003. The majority of these visits cite the Veteran's psychotic symptoms as being caused by polysubstance abuse, rather than polysubstance abuse having resulted from a psychotic episode during military service. 

As noted above, the Veteran has been diagnosed by his VA treatment providers with psychotic disorder. In that connection, in April of 2011, a VA physician diagnosed psychotic disorder not otherwise specified and alcohol withdrawal. In a treatment note dated in February of 2013, cocaine and alcohol withdrawal were noted as primary diagnoses, along with psychosis not otherwise specified. In April of 2013, another treatment note indicates a diagnosis of alcohol-induced psychosis and other psychosis not otherwise specified. In September of 2016, alcohol withdrawal was noted as the primary impression, along with suicidal ideation, nicotine use disorder, cocaine use disorder and a history of unspecified psychosis and unspecified depression which are likely substance induced. The Veteran's records also reflect a history of personality disorder. In a March 2005 treatment note, the Veteran was found to have a personality disorder, along with substance abuse issues. Again in a January 2013 treatment note, the attending psychiatrist's impression was psychosis not otherwise specified, but that the Veteran primarily suffered both from alcohol dependence and a borderline personality disorder. 

A VA mental disorders examination dated in October 2016 shows that the examiner, a psychiatrist, reviewed the Veteran's claims file. Indeed, the examiner was very thorough in her analysis of the Veteran's medical treatment history. The diagnosis was alcohol misuse disorder and unspecified personality disorder (with antisocial, borderline traits). The examiner indicated that while the Veteran's current and ongoing substance abuse precluded her ability to assess the current presence of a psychotic disorder or other mental health condition, from a historical standpoint alcohol dependence combined with some characterological difficulty appeared to be the primary diagnosis. Furthermore, the examiner concluded that the veteran's personality disorder is constitutional/developmental and therefore not due to his psychotic episode in service. Finally, the examiner stated there is no evidence that the Veteran's personality disorder or substance abuse was exacerbated beyond its normal course by the "acute psychotic episode" in service. 

In so finding, the examiner noted the Veteran's complicated psychological history, including polysubstance abuse and personality disorder. She further pointed to the Veteran's service and VA treatment records, which indicate mostly that his psychotic symptoms have been substance induced. As far as service records, the examiner noted that the Veteran's symptoms resolved with treatment, and that no psychotic "disorder" was indicated at that time, only a psychotic "episode." The examiner further noted that the Veteran's alcohol dependence is severe to the point that he has had delirium, seizures, and medical complications, much of which can also explain some psychotic symptoms. The examiner also cited the Veteran's history of a personality disorder with antisocial and borderline traits, and noted that pseudopsychotic symptoms are not uncommon in individuals with borderline traits. The examiner stated that the presence of a psychotic disorder would best be able to be determined during a period of sobriety but that the Veteran has only had two short periods of sobriety throughout the course of the appeal period. Given the difficulty of diagnosing a psychotic disorder during periods of substance abuse, as well as the prohibition in current psychiatric practice against attempting to diagnose such a disorder in the presence of ongoing substance abuse, the examiner analyzed the Veteran's medical records during his periods of reported sobriety, and concluded that his psychotic symptoms appeared to be either pseudopsychotic or due to his substance abuse, not the result of a separate psychiatric disorder. 

The examiner also addressed the possibility that the Veteran's use of alcohol has been a form of self-medication against his "psychotic symptoms" but concluded that there is no evidence of a causal relationship between service and his alcohol abuse, nor is there evidence of aggravation. In support thereof, the examiner pointed to the fact that substance abuse is not a natural progression of psychosis, but rather, includes a strong element of willful misconduct on the Veteran's part. Finally, the examiner stated that while the presence of a mental health condition cannot be assessed while the Veteran continues to abuse alcohol, she was still able to diagnose the Veteran's substance abuse and personality disorder, based on his treatment records dating back to 2003. The examiner further concluded that the Veteran's personality disorder is due neither to his service nor to his psychotic episode in service. In so finding, the examiner reasoned that there is no evidence of exacerbation of these conditions beyond their normal course by the single psychotic episode in service.

As an initial matter, the Board has considered the Veteran's assertion that the October 2016 examination was inadequate. He argues that the examiner makes a conclusory statement when opining that it would be speculative to render an opinion as to diagnosis or etiology. He further argues that it is unclear whether the examiner has the expertise to render such an opinion. However, the Board finds that the examination report indicates that it was based on a thorough review of the Veteran's claims file and VA treatment records, and it shows that his reports of his history and symptoms were discussed. Indeed, it provides a detailed explanation addressing the Veteran's above-mentioned concerns, including that his continued substance abuse renders the diagnosis of a mental health condition difficult per current psychiatric practice. An occupational assessment, evidence review, social and military history review, mental health history review, substance abuse history review, symptomatology review and behavioral assessment were performed, and detailed findings are included in the report. The examiner-a psychiatrist-determined that the Veteran's claimed psychiatric disorder is not related to his service, and her opinion is accompanied by a sufficient rationale. Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for another opinion is required. See 38 C.F.R. § 3.159(d) (2016); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000). 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, and the claim must be denied. While the Veteran was diagnosed with an acute psychotic episode during service, he indicated he had taken drugs prior to his psychotic episode, and further stated that he was fine in the days prior to his substance intake. Furthermore, the Veteran's post-service treatment records are mostly indicative of admissions and medical visits for substance abuse. Said records, which have been thoroughly reviewed, show the Veteran started seeking treatment for alcohol abuse starting in 2003, and for psychotic symptoms starting in 2005, almost thirty years after his separation from service. Also diagnosed in the Veteran's records is a personality disorder, which is not a disability for purposes of service connection. 38 C.F.R. §§ 3.303 (c), 4.9 (2016). 

In addition, the Board finds the October 2016 VA opinion to be highly probative evidence against the claim, as discussed above. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). In this case, the only evidence in favor of the Veteran's claim is his own statements concerning his belief that he has a psychiatric disorder that began in or is otherwise due to service. However, the Board finds that this evidence is outweighed by the medical evidence from the October 2016 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge. In arriving at her opinions, the examiner considered the Veteran's contentions as well as his assigned diagnosis of psychotic disorder but nevertheless concluded that the Veteran does not have a psychiatric disorder related to service. In so finding, the examiner explained that the Veteran's psychotic symptoms have likely been caused by substance abuse, not by service, and that it is against current psychiatric practice to attempt to diagnose a psychiatric disorder in the presence of ongoing substance abuse, as is the case here. 

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Veteran is competent to report the presence of psychiatric symptoms, the claimed disability is not the type of condition that is amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that specific findings are needed to properly assess and diagnose this disorder, and determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran's service treatment reports and the post-service medical records were discussed by the October 2016 VA examiner, who considered the Veteran's contentions but rendered an etiological opinion that the Veteran's condition neither resulted from nor was aggravated by service. The examiner explained the medical reasons why the Veteran's version is not supported. Thus, the Veteran's own assertions as to the etiology of his claimed psychiatric disorder have little probative value. Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Given these findings, the Board concludes that the Veteran has not demonstrated a diagnosed psychiatric disorder that may be service connected. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). With no persuasive evidence of a current disability, the analysis ends, and service connection for a psychiatric disorder must be denied. In reaching these conclusions, the Board acknowledges the assessment of psychotic disorder assigned by his VA treatment provider from 2008 to 2013. However, the Board finds compelling the conclusions of the October 1016 VA examiner, who considered the treatment records documenting that diagnosis, conducted a thorough psychiatric evaluation of the Veteran, and nevertheless came to the conclusion that, given the Veteran's longstanding substance abuse and the short periods of sobriety, it would go against current psychiatric practice to determine that the Veteran actually experiences a psychotic disorder or any other psychiatric disorder.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen a claim of service connection for a psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.

Service connection for a psychiatric disorder is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


